 1   Robert W. Cohen (SBN 150310)
     rwc@robertwcohenlaw.com                                       JS-6
 2   Mariko Taenaka (SBN 273895)
     mt@robertwcohenlaw.com
 3   LAW OFFICES OF ROBERT W. COHEN
     A Professional Corporation
 4   1901 Avenue of the Stars, Suite 1900
     Los Angeles, California 90067
 5   Telephone: (310) 282-7586
     Facsimile: (310) 282-7589
 6
     Attorneys for Plaintiff
 7   KANAME NISHITORA
 8
     Brandon A. Takahashi (SBN 248883)
 9   btakahashi@hinshawlaw.com
     HINSHAW & CULBERTSON LLP
10   633 W. 5t Street, 47t Floor
     Los Angeles, California 90071
11   Telephone: (213) 680-2800
     Facsimile: (213) 614-7399
12
     Attorneys for Defendant
13   HIT World Corporation
14

15
                        UNITED STATES DISTRICT COURT
16
                      CENTRAL DISTRICT OF CALIFORNIA
17
     KANAME NISHITORA, an                 CASE NO. 2:18-CV-07645-R-PLA
18   individual,
                                          Honorable Manuel L. Real
19                  Plaintiff,
                                          ORDER GRANTING STIPULATION
20         vs.                            OF DISMISSAL WITH PREJUDICE
21   HIT WORLD CORPORATION., a
     California corporation, and DOES 1
22   through 25,
23                  Defendants.
24

25

26

27

28
                                             1
                     ORDER GRANTING STIPULATED DISMISSAL WITH PREJUDICE
 1                                         ORDER
 2         Pursuant to the Parties’ Stipulation of Dismissal with Prejudice, and good
 3   cause appearing therefore, IT IS HEREBY ORDERED THAT:
 4         1.     The above-entitled action be and hereby is dismissed with prejudice

 5   pursuant to F.R.C.P. 41(a)(1)(A)(ii); and
 6         2.     Each party shall bear his or its own costs, disbursements, and
 7   attorneys’ fees.
 8

 9         IT IS SO ORDERED.
10
     Date: May 6, 2019                      ______________________________________
11                                          Honorable Manuel L. Real
12                                          United States District Court Judge
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 2
                         ORDER GRANTING STIPULATED DISMISSAL WITH PREJUDICE
